EXAMINER’S AMENDMENT/REMARKS
This application remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at  (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number 571-273-8300.   	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kenneth Mitchell on 30 JAN 2021.
The application has been amended as follows: 


Amendments to the most recent Abstract:
In the Abstract, line 1:  replace “The invention is a” with --A--.

Amendments to the Substitute Specification filed 26 FEB 2020:

Page 6, line 25:  insert --sealed-- before “primary circuit 52”;
             Line 28:  insert --sealed-- before “secondary circuit 62”;

Amendments to the Claims:
Amend claims 13, 21, 22, 23, and 25 as follows (all other pending claims remain unchanged):
13.  (Currently Amended) A centrifuge (10), comprising: 
a centrifuge housing (13):
a safety vessel (14) arranged in a protective cylinder (18) in said centrifuge housing (13):
an interior space (16) partially bounded by said safety vessel (14); 
a rotor arranged in said interior space (16);
a cooling system arranged in said centrifuge housing (13) for cooling said interior space (16);

said cooling system has a sealed primary circuit (52) with primary lines (29) and a sealed secondary circuit (62) with secondary lines (34);
a flammable refrigerant (54) in said sealed primary circuit (52); 
a non-flammable refrigerant (64) in said sealed secondary circuit (62); 
said sealed primary circuit (52) comprises said compressor (22), said condenser (24) and said evaporator (26), said evaporator is part of a closed heat exchanger (30); and, 
said sealed secondary circuit (62) passes through said closed heat exchanger (30), cools said safety vessel (14) and is provided with a pump (32).

21.    (Currently Amended) The centrifuge as claimed in claim 13, further comprising:
said primary lines (29) [[is]] are made of a material which is mechanically stronger than the material of said secondary lines (34).

22.    (Currently Amended)  The centrifuge as claimed in claim 21, further comprising:
predetermined breaking points are provided in said secondary lines (34).

23.    (Currently Amended) The centrifuge as claimed in claim 13, further comprising:
said protective cylinder (18) which is separate from said safety vessel (14).

25. (Currently Amended) A centrifuge (10), comprising:
a centrifuge housing (13);
a safety vessel (14) arranged in a separate protective cylinder (18) in said centrifuge housing (13);
an interior space (16) partially bounded by said safety vessel (14); 
a rotor arranged in said Interior space (16);
a cooling system arranged in said centrifuge housing (13) for cooling said interior  space (16);
said cooling system has a compressor (22). a condenser (24) and an evaporator (26) which are connected together via lines;
said cooling system has a sealed primary circuit (52) with primary lines (29) and a sealed secondary circuit (62) with secondary lines (34);
a flammable refrigerant (54) in said sealed primary circuit (52);
a non-flammable refrigerant (64) in said sealed secondary circuit (62); 
said safety vessel Is. surrounded by said separate protective cylinder (18) which runs concentrically around said safety vessel (14);
clamping connections (38) horizontality secure said separate protective cylinder (18) to said centrifuge housing;
said clamping connections (38) which in the event of a rotor crash will enable said safety vessel (14) to move relative to said centrifuge housing (13);
sealed primary circuit (52) comprises said compressor (22), said condenser (24) and said evaporator (26), said evaporator is part of a closed heat exchanger (30); and, said sealed secondary circuit (62) passes through said closed heat exchanger (30), cools said safety vessel (14) and is provided with a pump (32).

Amendments to the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: reposition reference character “36” in Figure 1 to properly align with the lead line.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

*  *  *
The above changes were suggested by the examiner to place the application in immediate condition for allowance.  The changes were made such that the claims comply with 35 USC 112(b) and to improve the clarity/consistency of the claim language.  The “sealed” wording was added to several claims to define over JP ‘155 since the centrifuge thereof does not include circuits in the cooling system that are sealed (note the unsealed return line at 18 for the water in the open circuit at 16, 17).  To seal such an open circuit to accommodate the claimed flammable refrigerant would mandate extensive redesign of the JP ‘155 apparatus that utilizes water in the open circuit of the cooling system, if not impermissible hindsight.  The primary circuit (52) and secondary circuit (62) are sealed closed circuits as seen in the instant drawing Figures, especially Figure 2, thus no new matter is involved.
The following is an Examiner's Statement of Reasons for Allowance: 
The claims are deemed allowable over the prior art of record in view of the comments in the preceding section in conjunction with Applicant’s remarks filed 
9 OCT 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday during customary business hours.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a   





/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        





30 January 2021